department of the treasury wwasnineron o c tax exempt ando government entities division jul uniform issue list tep ea legend taxpayer a company b pian c financial_institution d account e financial_institution f account g financial_institution h amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated april may may and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of distribution of amount from plan c asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a failure by company b to follow his written instructions that amount be deposited into an individual_retirement_account ira taxpayer a further represents that amount has not been used for any purpose in the later part of he terminated employment with taxpayer a participated in plan c a cash_or_deferred_arrangement under sec_401 and sec_401 of the code maintained by company b funds in plan c were held by financial_institution d taxpayer a represents that on date he opened account e a non-ira investment account with financial_institution f company b on date he requested a distribution of his account balance in plan c on the application_for the distribution taxpayer a indicated that the distribution for amount was to be rolled over to his ira with financial_institution f not familiar with transactions of this nature on the distribution request form taxpayer a entered account e the check dated date was made payable to financial_institution f fbo taxpayer a and mailed directly to financial_institution f taxpayer a thought this meant that amount would be deposited into an ira the employee who processed taxpayer a’s distribution request form failed to notice he requested that amount be deposited into an ira thus the check was not made payable to taxpayer a’s ira the issued by plan c indicated the distribution was a direct_rollover to an ira on date taxpayer a suffered a debilitating stroke in october while gathering taxpayer a’s financial affairs his power-of- attorney discovered a note that indicated the funds in account e were a rollover ira from plan c the power-of-attorney contacted plan c who provided a copy of the distribution form signed by taxpayer a that clearly indicates he elected a direct_rollover to an ira on date to consolidate taxpayer a’s assets the funds were transferred by his power-of-attorney to account g a non- ira investment account with financial_institution h based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a failure by employer b to follow his instructions that amount be deposited into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into an eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d sincerely yours colt a wethed manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
